DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2022.
Response to Amendment
	The amendment filed 8/3/2022 is entered and fully considered. In view of the amendment the previous prior art rejection is removed.
Response to Arguments
	The previous rejection relied upon a polymer with terminal amine/amide groups. The amendment requires that the amine/amide is a repeating unit. Accordingly, the resulting polymer is a copolymer.
Claim Interpretation
The amended limitation can be interpreted to make chemical formula 1 a repeating unit, such as a polyether/glycol when X is C. The examiner notes that this interpretation would not make sense when X is O, because it would result in a O-O bond in the backbone of the polymer.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KOMABA et al. (US 2017/0040612).
Regarding claims 1, 14, 17, 18 and 20,
	KOMABA teaches a polymer binder for lithium cells that incorporate monomer units from general formula (I) and (II) abstract. General formula (II) includes an amide bond:

    PNG
    media_image1.png
    175
    234
    media_image1.png
    Greyscale

	General formula (I) is:

    PNG
    media_image2.png
    131
    199
    media_image2.png
    Greyscale

	Where R2 can be:

    PNG
    media_image3.png
    53
    183
    media_image3.png
    Greyscale

	The R3 is a carbon chain of 1-6. When R3 is 3 carbons, that part can be partitioned off and corresponds to claimed chemical formula 1 where X is C. Alternatively, R3 can be 2 carbons and the C-C-O can be partitioned to correspond to the claimed chemical formula 1 where X is O. In both instances the O from the carboxylic acid in the above general formula (I) corresponds to the leftmost linking oxygen atom. The reference does not teach a single embodiment of the claimed combination of monomers and substitute groups. However, at the time of filing the invention it would have been prima facie obvious to try the combination of monomers and substituent groups that are described in the scope of the KOMABA reference.
	The electrode composition includes the binder with active material and conductive assistant [0144]. The composition further includes a solvent [0149].
Regarding claim 3,
	KOMABA teaches using a suitable solvent [0149]. Solvents by definition dissolve solutes.
Regarding claim 4,
	KOMABA teaches the active material is 60-98 wt% not including the solvent [0145]. It is unclear as to what the weight percent would be when including the solvent. However, the change in concentration is generally not considered patentable without showing unexpected results, MPEP 2144.05.II.
Regarding claim 5,
	KOMABA teaches the active material can include carbon [0139].	
Regarding claim 8,
	KOMABA teaches the solvent can be NMP (non-aqueous) [0149].
Regarding claim 16,
	KOMABA teaches the polymer is present at 1-10 wt% not including solvent [0147]. With respect to the up to 98 wt% active material [0145], the mass ratio of polymer overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 19,
	KOMABA further teaches that in generic formula (II):

    PNG
    media_image1.png
    175
    234
    media_image1.png
    Greyscale

	The R13 can be a hydroxyalkyl group have 1-6 carbons, which includes a carboxyl group and would change the amide into an imide when R12 is hydrogen.
Claims 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KOMABA et al. (US 2017/0040612) in view of YUSHIN et al. (US 2020/0083542).
Regarding claim 6,
	KOMABA teaches using a binder that is compatible with the volume changes occurring in active material during charge and discharge [0003]. The active material is used with conductive assistant [0144]. The reference does not teach using a lithium metal phosphate as the active material. However, YUSHIN similarly identifies electrode swelling as a problem and uses a binder to improve battery performance [0046]-[0047]. The reference further teaches that in addition to silicon active material [0046] other active materials conventionally used include lithium metal compounds and lithium metal phosphate [0037]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use other known active material disclosed in YUSHIN as a simple substitution of known active materials used in lithium ion battery electrodes.
The mixture of carbon conductive material, active material and binder will form a composite.
Regarding claims 7 and 15,
	KOMABA teaches the viscosity of the polymer [0125] but does not teach the viscosity of the composition. However, YUSHIN similarly makes an electrode composition of binder, active material and conductive additive and further teaches adding more solvent if needed to achieve a desired viscosity and make the slurry easy to process [0058]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to manipulate the viscosity of the composition to a desired value that is easy to process. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over KOMABA et al. (US 2017/0040612) in view of YANG et al. (US 2018/0097235).
Regarding claim 19,
	KOMABA teaches using two repeating units that include the amide monomer and a group incorporating the claimed generic formula. There reference further teaches incorporating a crosslinking agent abstract but does not expressly teach the use of a polymer with an imide repeating unit. However, YANG teaches that when crosslinking material in a lithium battery, other known crosslinkers are polyfunctional urethane acrylate which is commercially available [0062] and has imide bonds according to formula at [0063]:

    PNG
    media_image4.png
    136
    557
    media_image4.png
    Greyscale

	At the time of filing the invention it would have been prima facie obvious to use the crosslinker (repeat unit) of YANG as a simple substitution of known multifunctional crosslinking agents.
Claims 1, 3-7, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over YUSHIN et al. (US 2020/0083542) in view of KAKUTAKA et al. (US 2020/0208028).
Regarding claims 1, 14, 17, 18, and 20,
	YUSHIN teaches a battery electrode formed from a mixture of polymer binder, active material, and solvent (dispersion medium) [0010]. The polymer binder can be polyether block amide [0053]. Polyether generally corresponds to the repeat units in chemical formula 1 when “X” is carbon. For example when R1-4 are hydrogen and “X” is carbon, the formula represents polyethylene glycol (a polyether). 
	YUSHIN teaches using polyether block amide which is a block copolymer of polyether and polyamide. The polyamide by definition contains repeating units with an amide bond. As described above, the polyether corresponds to repeat units of chemical formula 1. 
	YUSHIN teaches using polyether block amides but does not expressly teach the structure of the copolymer. However, KAKUTAKA teaches that polyether block amide copolymer is a polyamide block with a polyether block [0047]-[0048]. The reference further teaches making the copolymer with a polyether segment derived from polyethylene glycol [0045]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to make the polyether block amide of YUSHIN using the polyether segment of KAKUTAKA as a simple substitution of known formulas for polyether block amide copolymer.
Regarding claim 3,	
	YUSHIN teaches that binder can be in a suspension (dispersed) or solution (dissolved) [0060].
Regarding claim 4,
	YUSHIN provides specific loading of anode active material as 2-93 atomic % [0024]. The reference does not teach the loading of active material in a slurry - a weight percentage including the weight of the solvent. However, the change in concentration is generally not patentable without showing unexpected results, MPEP 2144.05.II.  
Regarding claim 5,
	YUSHIN teaches using anodes or cathodes [0022]. Conventional cathode materials include lithium metal compounds and lithium metal phosphate [0037]. Anode materials can include carbon materials [0036].
Regarding claim 6,
	YUSHIN teaches a cathode active material of lithium iron phosphate [0037]. The conductive additive can be carbon black [0039] and/or nanotubes [0051]. The mixture of carbon conductive material, active material and binder will form a composite.
Regarding claims 7 and 15,
	YUSHIN teaches adding more solvent if needed to achieve a desired viscosity and make the slurry easy to process [0058]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to manipulate the viscosity of the composition to a desired value that is easy to process. 
Regarding claim 16,
	YUSHIN teaches the binder present can be as low as 5 wt% of the total electrode [0053]. The reference does not expressly teach the weight ratio with the weight of solvent included. However, when adding mass of the solvent, the weight percent of the binder/polymer will only decrease. Accordingly, the range of loading for binder in YUSHIN overlaps the claimed mass ratio and is considered prima facie obvious, MPEP 2144.05.I.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712